Motion by appellants: (a) to vacate order of the Supreme Court, Kings County, dated February 20, 1962, staying appellants from proceeding with their pending motion for summary judgment returnable February 23, 1962 in the Supreme Court, Albany County, such stay to continue until appellants shall have submitted to examination before trial in Kings County and until 15 days after appellants shall have signed and returned the transcript of their examination or, in the alternative (b) to transfer this motion to vacate to the Appellate Division in the Third Department; and (e) for other relief. Motion denied in toto without prejudice to such application to the Special Term of the Supreme Court in Sullivan County (or in an adjoining county or in any county within the Third Judicial District), *937as appellants may be advised. On the court’s own motion, the pending appeal from said order of February 20, 1962, is transferred to the Appellate Division of the Supreme Court in the Third Judicial Department. In view of the prior order of this court, made December 20, 1961, changing the venue of this action to Sullivan County, all subsequent proceedings relating to the action (other than the actual examinations before trial which were directed to be held in Kangs County) should properly be had in Sullivan County or in an adjoining county or in any county within the Third Judicial District (cf. Civ. Prae. Act, § 188; Rules Civ. Prae., rule 63). Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.